Citation Nr: 1019932	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  94-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of amputation of the right ring finger at the 
distal joint, with neuroma, currently rated 10 percent from 
August 26, 1992 to August 28, 1992, from October 1, 1992 to 
April 14, 1994, and from June 1, 1994 to July 5, 1996, and 
rated 70 percent since November 1, 1996.  

2.  Entitlement to a disability rating higher than 10 percent 
prior to July 5, 1996 for a Group IX muscle injury to the 
right hand.  

3.  Entitlement to a disability rating higher than 60 percent 
prior to December 29, 1999 for residuals of a perirectal 
abscess, with anal sphincter incontinence.  

4.  Entitlement to an effective date earlier than July 5, 
1996 for special monthly compensation (SMC) on the basis of 
loss of use of a hand.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of use of the right hand and arm to the shoulder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1976 
to October 1979.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran filed a notice of disagreement with the RO's 
August 2003 rating decision denying service connection for 
hypertension as secondary to service-connected disabilities.  
However, the RO granted service connection for hypertension 
in February 2009, resolving that issue.

A hearing was held before the undersigned traveling Veterans 
Law Judge of the Board of Veterans' Appeals (Board) at the RO 
in September 2003.  Claims for temporary total ratings under 
38 C.F.R. § 4.30 were withdrawn at that time.

In July 2004, the Board remanded this case for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  From August 26, 1992 to August 28, 1992, from October 1, 
1992 to April 14, 1994, and from June 1, 1994 to July 5, 
1996, residuals of amputation of the right ring finger at the 
distal joint, with neuroma, were manifested by amputation 
without metacarpal resection and moderate neuritis.

2.  Since November 1, 1996, residuals of amputation of the 
right ring finger at the distal joint, with neuroma, were 
manifested by complete loss of use of the right hand.

3.  Prior to July 5, 1996, the Group IX muscle injury to the 
right hand was manifested by weakness and pain. 

4.  Prior to December 29, 1999, residuals of a perirectal 
abscess, with anal sphincter incontinence, were manifested by 
complete loss of sphincter control.

5.  From August 26, 1992 to August 28, 1992, from October 1, 
1992 to April 14, 1994, and from June 1, 1994 to July 5, 
1996, the Veteran did not have anatomical loss, or loss of 
use, of his right hand.


CONCLUSIONS OF LAW

1.  From August 26, 1992 to August 28, 1992, from October 1, 
1992 to April 14, 1994, and from June 1, 1994 to July 5, 
1996, the criteria for a 30 percent disability rating, but 
not higher, for neurological residuals of amputation of the 
right ring finger at the distal joint were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8616 (2009).

2.  Prior to July 5, 1996, the criteria for a separate 10 
percent disability rating for musculoskeletal residuals of 
amputation of the right ring finger at the distal joint were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5155 (2009).

3.  Since November 1, 1996, the criteria for a disability 
rating higher than 70 percent for residuals of amputation of 
the right ring finger at the distal joint, with neuroma, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8512 (2009).

4.  Prior to July 5, 1996, the criteria for a disability 
rating higher than 10 percent for a Group IX muscle injury to 
the right hand were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.73, 
Diagnostic Code 5309 (2009).

5.  Prior to December 29, 1999, the criteria for a 100 
percent disability rating for residuals of perirectal 
abscess, with anal sphincter incontinence were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10 4.114, Diagnostic Code 7332 (2009).

6.  The criteria for an effective date earlier than July 5, 
1996 for special monthly compensation (SMC), on the basis of 
loss of use of a hand, have not been met.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. §§ 3.350, 3.400(o) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the maximum benefit sought 
regarding the claim for residuals of perirectal abscess, with 
anal sphincter incontinence, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Regarding the remaining claims, under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

These claims were initially adjudicated prior to the 
enactment of the VCAA.  In a May 2003 letter, the RO notified 
the Veteran of the evidence needed to substantiate his claims 
for increased ratings.  The Veteran was also provided with 
additional notice regarding his rating claims in an August 
2008 letter.  A September 2003 letter specifically addressed 
the Veteran's SMC claim.  These letters also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Contrary to VCAA requirements, all of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claims in several supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded 
several VA examinations.  These examinations were adequate 
because they were performed by medical professionals, based 
on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  With any form of arthritis, painful 
motion is an important factor of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2009).

Right Ring Finger and Hand

Historically, regarding the right ring finger and right hand, 
in a March 1980 rating decision, the RO granted service 
connection for residuals of amputation of the right ring 
finger, assigned a noncompensable rating under Diagnostic 
Code 5227 (ankylosis), effective October 19, 1979.  In a 
November 1989 rating decision, the RO granted an increased 
rating of 10 percent, effective April 25, 1989.  In a June 
1990 rating decision, the RO granted a temporary total rating 
due to post-surgical convalescence, effective January 22, 
1990, with a 10 percent rating, effective March 1, 1990, 
another temporary total rating effective May 7, 1990, and a 
10 percent rating effective July 1, 1990.  In a December 1991 
decision, the Board granted the Veteran's claim that his 
surgery on May 22, and 23, 1989, required a month's 
convalescence.  In a February 1992 decision, the RO assigned 
a temporary total rating from May 22, 1989, and a 10 percent 
rating from July 1, 1989.  

The RO has determined that the current claim for increase was 
filed on August 26, 1992.  In an August 1994 decision, the RO 
changed the diagnostic code from 5227 (ankylosis) to 8616 
(ulnar neuritis), and assigned a temporary total rating from 
April 14, 1994, and a 10 percent rating from June 1, 1994.  
In an April 1995 hearing officer decision, a separate 10 
percent rating was assigned for muscle injury to the right 
hand (Group IX), associated with the right ring finger 
amputation, under Diagnostic Code 5309 (muscle injury), 
effective April 25, 1989.  In a January 1997 decision, the RO 
assigned a temporary total rating for residuals of amputation 
of the right ring finger, from July 5, 1996, and a 10 percent 
rating from September 1, 1996.  In an August 1997 decision, 
the effective date for the 10 percent rating was amended to 
October 1, 1996.  In a March 1998 decision, the effective 
date for the 10 percent rating was further amended to 
November 1, 1996.

Also, in a March 1998 decision, the RO changed the manner in 
which the separate components of disability were evaluated, 
included compensation for reflex sympathetic dystrophy, not 
previously noted, and combined the right ring finger and 
right hand impairments under Diagnostic Code 8512 (lower 
radicular group paralysis), with a 70 percent rating, 
effective November 1, 1996.  Ratings under Diagnostic Codes 
5309 (muscle) and 8616 (nerve) were discontinued.

Prior To July 5, 1996

Turning to the applicable rating criteria, under Diagnostic 
Code 5309 ( Group IX muscle injury), the rater is directed to 
apply a diagnostic code for limitation of motion.  under 
Diagnostic Code 5227, complete ankylosis of the ring finger 
is noncompensable.  

Under Diagnostic Code 5155, amputation of the ring finger 
with metacarpal resection (more than one-half the bone lost) 
will be rated at 20 percent.  Amputation without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto warrants a 10 percent rating.  

Under Diagnostic Code 8616, a 10 percent rating is warranted 
for mild neuritis of the ulnar nerve.  A 30 percent rating is 
available for moderate neuritis of the major appendage (the 
Veteran is identified as right handed).  A 40 percent rating 
is available for severe neuritis.  A 60 percent rating is 
available for complete paralysis, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  

The Board notes that a separate rating is in effect for a 
scar in the affected area.  However, that issue is not on 
appeal.  

Upon review of the medical and lay evidence, the Board 
concludes that a separate 10 percent rating is warranted for 
amputation without metacarpal resection under Diagnostic Code 
5155.  As noted above, it is undisputed that the Veteran's 
service-connected has always involved an amputation of the 
right ring finger, without metacarpal resection.  As that is 
the maximum rating available for ring finger amputation, a 
higher rating is not warranted.  

In addition, a 30 percent rating is warranted for moderate 
neuritis under Diagnostic Code 8616.  The Board bases that 
conclusion on VA outpatient treatment reports, and the report 
of a VA examination in December 1994.  That report reveals 
complaint of constant pain, involuntary contractions of the 
intrinsic flexor muscles of the right hand, as well as 
decreased sensation of the right ring finger, and grip 
strength on the right of only 20 pounds, as compared to 80 
pounds on the left.  Also of note, a June 1994 progress note 
reveals complaint of a dead feeling in the ring finger with 
electric shocks when tapped on wrist, as well as persistent 
numbness in the 4th and 5th digits.  Moreover, the Veteran had 
trouble with grip and dropping things.  

The Board notes that the schedule of ratings for the 
peripheral nerves provides that, where involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Here, the Veteran's impairment is not 
wholly sensory, but has resulted in a decrease in strength, 
and other functional impairment.  Accordingly, moderate 
impairment is shown.  

However the Board concludes that severe impairment is not 
shown, and therefore a rating higher than 30 percent is not 
warranted.  The Board bases this conclusion in part on 
evidence indicating that the July 1996 surgery was in fact a 
precipitating event in the worsening of the Veteran's 
disability to its present condition.  A letter dated in 
February 1997 from a VA staff surgeon, reveals that the 
Veteran's most recent surgery was complicated by the 
development of a reflex sympathetic dystrophy, a painful 
condition characterized by swelling and hypersensitivity of 
the entire hand.  "He now has a relatively useless hand 
rather than just the absence of a ring finger."  While there 
were findings of reflex sympathetic dystrophy before July 
1996, the level of severity was clearly increased following 
the procedure, and it cannot be said that the Veteran's right 
hand was useless prior to the procedure.  

Rather, prior to July 5, 1996, the pertinent medical evidence 
of record consisted of VA outpatient treatment records, and 
the report of VA examination in December 1994.  That report 
reveals passive range of motion of all the joints of the 
fingers of the right hand, albeit with pain.  The Veteran was 
able to oppose the tips of the fingers including the 
amputated ring finger, to the thumb.  Also of note, a January 
1992 EMG report contains essentially normal findings.  The 
Veteran reported on a VA Form 9 in June 1995 that he recently 
was using his right hand to hold a coffee cup and lost his 
grip.  He stated that he cannot close his middle and ring 
finger without pain, and cannot touch his little finger to 
the thumb since the April 1994 surgery.  These complaints are 
consistent with the December 1994 findings.  

Thus, while the Veteran's impairment was not wholly sensory 
during this period, and involved true functional impairment, 
he retained significant function and dexterity of the hand, 
and, on that basis, the Board concludes that the resulting 
impairment cannot be described as severe incomplete 
paralysis, or complete paralysis.  Also significant, there is 
no notation of griffin claw deformity, very marked atrophy in 
the dorsal interspace and thenar and hypothenar eminences, 
loss of extension of the ring and little fingers, inability 
to spread the fingers, adduct the thumb, or weakened flexion 
of the wrist.  While the Veteran experienced periods of 
worsened symptoms following several surgeries during this 
period, he is in receipt of temporary total ratings for those 
periods.  

The Board also notes that evaluation under Diagnostic Code 
8512, regarding severe impairment, is not appropriate prior 
to July 5, 1996, as the Veteran did not have involvement of 
all intrinsic muscles of the hand, and some or all of the 
flexors of the wrist and fingers.  The Veteran's condition 
was limited to specific digits, as discussed above.  

In sum, prior to July 5, 1996, the Veteran's condition 
warranted a 30 percent rating for moderate neuritis, as well 
as a separate 10 percent rating for amputation without 
metacarpal resection.  The Board will not disturb the 10 
percent rating currently assigned under Diagnostic Code 5309 
for Group IX muscle injury, even though it is unclear what 
symptomatology that rating covers, as that particular code 
provides no ratings itself, but directs to a rating based on 
limitation of motion, for which there is no compensable 
rating available for the ring finger.  Nevertheless, based on 
the lack of a compensable rating under that code, a rating 
higher than 10 percent is not warranted even considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
(cited above).  

Since November 1, 1996

Turning to the period since November 1, 1996, a 70 percent 
rating is the maximum rating available under any of the 
diagnostic codes governing neurological impairment of the 
peripheral nerves of the upper extremities, with the 
exception of Diagnostic Code 8513 (complete paralysis of all 
radicular groups).  However, in this case, such impairment is 
not shown, as the involvement has been described as involving 
the ulnar, median and radial distributions (see April 1999 
report of Dr. K.Z.P.).  The Board also notes that the 
amputation value of the major hand is 70 percent.  The 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  See 38 C.F.R. § 4.68.  
Accordingly, a rating higher than 70 percent for the 
Veteran's right hand is not warranted, and is prohibited by 
regulation.  

Perirectal Abscess Residuals

Regarding residuals of perirectal abscess, historically, in 
an April 1987 rating decision, the RO granted service 
connection for residuals of perirectal abscess and assigned a 
noncompensable rating under Diagnostic Code 7336 
(hemorrhoids), effective April 7, 1986.  In an April 1990 
decision, the RO assigned a 10 percent rating, under 
Diagnostic Code 7332 (impairment of sphincter control), 
effective April 25, 1989.  In a June 1995 decision, the RO 
assigned a 30 percent rating, effective August 26, 1992.  In 
a March 1998 decision, the RO assigned a 60 percent rating, 
effective August 26, 1992.  In an October 2002 decision, the 
RO granted a 100 percent rating under Diagnostic Code 7332, 
effective December 29, 1999.

Under Diagnostic Code 7332, a 100 percent rating is for 
application where there is complete loss of sphincter 
control.  A 60 percent rating is appropriate where there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  The Board's decision thus turns on whether there 
is evidence of complete loss of sphincter control prior to 
December 29, 1999.  

The report of VA examination in December 1994 reveals the 
examiner's notation that the Veteran "has had no voluntary 
control of this sphincter since [his hemorrhoidectomy]."  He 
has difficulty controlling his bowel movements and has 
continuous fecal staining of his underwear.  Rectal 
examination showed a scarred and patulous anal sphincter 
"without any voluntary contractions."  There was fecal 
staining on the underwear.  

The Board finds that lack of voluntary control of the 
sphincter is the equivalent of complete loss of sphincter 
control.  As such, the criteria for a 100 percent are met at 
least from the December 1994 examination.  Regarding the 
evidence prior to that, a January 1993 outpatient note 
reveals poor sphincter tone.  A January 1994 progress note 
reveals slight soiling due to poor tone.  The rectal muscles 
"don't really work well."  

December 1991 quantitative anorectal sphincter manometry 
revealed pressure of the internal and external sphincter at 
40 mm Hg, with the normal range 88-85 mmHg.  
Maximum squeeze pressure of the external sphincter was 60 
mmHg, with the normal range 95-114 mmHg.  The findings 
indicated a low basal pressure and low squeeze pressure.  

Again, while there is no definitive finding of complete loss 
of control during this period, the evidence is strongly 
suggestive of such.  Therefore, the Board concludes that a 
100 percent rating is warranted for the entire period on 
appeal.

All Rating Claims

Regarding all rating claims, when a claimant is awarded 
service connection and assigned an initial disability rating, 
separate disability ratings may be assigned for separate 
periods of time in accordance with the facts found.  Such 
separate disability ratings are known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court 
extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 
Vet. App. 505, 511 (2007).  Here, with the exception of the 
onset of reflex sympathetic dystrophy of the right hand in 
July 1996, which is already accounted for in the ratings, 
these disabilities have not significantly changed and uniform 
evaluations are warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the rating criteria 
include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  

SMC

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation 
(including SMC) shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2009).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  
38 C.F.R. § 3.157 (2009).  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

Special monthly compensation is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

In pertinent part, 38 U.S.C.A. § 1114(k) provides for special 
monthly compensation if the Veteran, as the result of 
service-connected disability, has suffered anatomical loss or 
loss of use of one hand.  38 C.F.R. § 3.350(a).

Historically, in a March 1998 rating action, the RO granted 
SMC based on loss of use of one hand, effective July 5, 1996.  

Here, there is no explicit claim submitted by the Veteran for 
SMC.  Such a claim was adjudicated by the RO in March 1998, 
based on VA records indicating that the Veteran had lost the 
use of his right hand following surgery in July 1996, 
pursuant to 38 C.F.R. § 3.157(b)(1).  The date the claim (per 
38 C.F.R. § 3.157) and the current effective date are the 
same.  The Board must determine whether the evidence 
demonstrates that an increase in disability occurred during 
the year prior to July 5, 1996, such that the criteria for 
SMC based on loss of use were met.  (The Board notes that 
38 U.S.C.A. § 5110(b) does not distinguish among times of 
claims for increase.  Therefore, a claim specifically 
executed by the Veteran and a regulatory claim under 
38 C.F.R. § 3.157 should be treated the same.  Clearly, this 
is beneficial to the Veteran.)  However, even when the Board 
considers the SMC issue as part of the ongoing increased 
rating issue, the effective date of the grant of the SMC is 
the same.

In this regard, the Board's discussion of entitlement to an 
increased rating must be considered.  As discussed above, the 
Board concluded that severe impairment was not shown during 
this period, based in part on evidence indicating that the 
July 1996 surgery was a significant precipitating event in 
the worsening of the Veteran's disability to its present 
condition.  Prior to July 5, 1996, the pertinent medical 
evidence revealed passive range of motion of all the joints 
of the fingers of the right hand, with pain, the ability to 
oppose the tips of the fingers, including the amputated ring 
finger, to the thumb, and normal EMG findings, demonstrating 
that the Veteran retained significant function and dexterity 
of the hand.  As such, the Board concludes that the criteria 
for SMC based on loss of use of the right hand were not met 
prior to July 5, 1996.  

In sum, during the pertinent periods prior to July 5, 1996, 
the Veteran retained some effective use of his right hand, 
and the Board concludes that the preponderance of the 
evidence is against an earlier effective date for SMC.


ORDER

From August 26, 1992 to August 28, 1992, from October 1, 1992 
to April 14, 1994, and from June 1, 1994 to July 5, 1996, a 
30 percent rating for neurological residuals of amputation of 
the right ring finger at the distal joint is granted.  

Prior to July 5, 1996, a separate 10 percent rating for 
musculoskeletal residuals of amputation of the right ring 
finger at the distal joint is granted.  

Prior to July 5, 1996, a disability rating higher than 10 
percent for a Group IX muscle injury to the right hand is 
denied.

Since November 1, 1996, a disability rating higher than 70 
percent for residuals of amputation of the right ring finger 
at the distal joint, with neuroma, is denied.  

Prior to December 29, 1999, a 100 percent disability rating 
for residuals of perirectal abscess, with anal sphincter 
incontinence is granted.

An effective date earlier than July 5, 1996 for SMC on the 
basis of loss of use of a hand is denied.


REMAND

Initially, review of the record discloses that the Veteran 
has not been provided notice compliant with the VCAA with 
respect to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151.  While a May 2003 notice letter mentioned 
the claim, it did not include any discussion of the evidence 
necessary to substantiate such a claim, or of which portion 
of the evidence is to be provided by the him and which part 
VA will attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran VCAA compliant notice 
regarding the claim for compensation under 
38 U.S.C.A. § 1151.  The Veteran should 
specifically be told what is required to 
substantiate the claim, what part of such 
evidence he should obtain, and what part 
VA will attempt to obtain on his behalf.  

If the Veteran submits additional evidence 
in response to the notice, readjudicate 
the claim.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


